Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Action Is Final
Applicants' response to the Non-Final Office Action mailed 16 September 2020, has been entered and the Remarks therein, filed 22 December 2020, are fully considered here.

Status of Claims
Claims 1-9, 14 and 19-22 are pending.
Claims 4 and 22 are withdrawn from consideration.
	Claims 1-3, 5-9, 14 and 19-21 are rejected.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application has been filed as a continuation-in-part (CIP) which claims benefit to prior-filed application 14/932,929, 11/04/2015, which is a CON of 12/983,234, 12/31/2010. 
This application repeats a substantial portion of prior Application No. 14/932,929, and adds and claims additional disclosure not presented in the prior applications. This application names the inventor or at least one joint inventor named in the prior 
Instantly claimed subject matter, as originally filed, which does not recite or describe subject matter that was recited or described in the disclosure of the prior-filed applications to which Applicant is claiming benefit, will not be given benefit to the earlier-filed applications, and all prior art recitations will be applied using the filing date of the instant application, i.e., 06 April 2020. The claims representing the subject matter which will not be given benefit to the earlier-filed application are claims 7, 8 and 9.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 August 2020 and 16 December 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 06 April 2020.  These drawings are accepted.

It was noted in the Non-Final Office Action mailed 16 September 2020 that the drawings were not accepted, because at least one drawing is in color. However, Applicant finds it acceptable that the final figures will be printed in black and white (Remarks filed 22 December 2020, pg. 7).

Specification
The objection to the specification, for failing to provide proper antecedent basis for the claimed subject matter, in the Non-Final Office Action mailed 16 September 2020, is withdrawn in view of Applicants' amendment received 22 December 2020, in which the cited claim was amended.

Claim Objections
	The objections to Claims 1, 3, 15 19 and 21, in the Non-Final Office Action mailed 16 September 2020, is withdrawn in view of Applicants' amendment received 22 December 2020, in which the cited claims were amended or canceled.

Claim Rejections - 35 U.S.C. § 112
The rejection of Claims 3 and 21 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 16 September 2020, is withdrawn in view of Applicants’ amendment received 22 December 2020, in which the cited claims were amended.
The rejection of Claims 1-3 and 5-21 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, in the Non-Final Office Action mailed 16 September 2020, has been reiterated below according to the revised claim numbering.

The following is a quotation of 35 U.S.C. 112(b):
.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-9, 14 and 19-21 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-3, 5-9, 14 and 19-21 are indefinite because the metes and bounds of the claimed subject matter are not clear. 
Claims 1 and 19 recite the term ‘still’.
Claims 1 and 19 recite: “…chosen from the group consisting of still and carbonated liquids;…”
However, it is not clear what is meant by ‘still liquids’ within the context of the claimed subject matter. The specification does not describe, explain or define the term ‘still’, as a liquid. A standard American English definition of the word ‘still’ is: not moving or making a sound, which does not provide a clearer understanding of the term as it describes liquids, within the context of the claimed subject matter.
For the purpose of compact prosecution, the term will be interpreted to refer to liquids that are non-carbonated; i.e., liquids which have characteristics that are the “opposite” of carbonated liquids.

 
Claims 3 and 21 recite: “…, wherein the complex-forming compound is selected from the group consisting of amino acids, such as L-arginine, citrulline,…, resveratrol,…, caffeine, and guarana.”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. 
In addition, the Markush group is improper because, as written, the claims describe examples of amino acids as including the compounds resveratrol, caffeine and guarana, which are not amino acids. 



The rejection of Claims 10-13 and 15-18 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, in the Non-Final Office Action mailed 16 September 2020, is withdrawn in view of Applicants' amendment received 22 December 2020, in which the cited claims were canceled.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1-3 and 5-21 under 35 U.S.C. §103 as being unpatentable over Nekkanti et al. in view of Zeller et al., Alexander et al., and Vyas et al., in the Non-Final Office Action mailed 16 September 2020, is withdrawn in view of Applicants' amendment received 22 December 2020.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 5-9, 14 and 19-21 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Nekkanti et al. (International Patent Application Publication No. WO 2008/148080 A2) in view of Zeller et al. (U.S. Patent Application Publication No. .
[All references cited in the Non-Final Office Action mailed 16 September 2020.]

Nekkanti et al. addresses some of the limitations of claims 1, 2, 5, 19 and 20, and the limitations of claims 3, 6, 7, 8, 9, 14 and 21.
Regarding claims 1, 3, 6-9, 19 and 21, Nekkanti et al. shows a pharmaceutical formulation which includes: i) a therapeutically effective dose of 5(S)-(2’-hydroxytheoxyl)-20(S)-CPT (S-isomer), and a cyclodextrin (pg. 2, lines 28-34 [Claims 1 and 19] [A composition/system comprising a carbohydrate clathrate component, cyclodextrin]).
The composition may include complexation enhancers (pg. 14, lines 15-16). Complexation enhancers include amino acids (pg. 17, lines 10-21 [Claims 1 and 19] [a complex-forming compound] [Claims 3 and 21] [amino acids] [species election]).
In one embodiment, water or mixtures of water with different water-miscible organic solvents are used for preparation of the inventive inclusion complexes (pg. 20, lines 31-32 [Claims 1 and 19] [an aqueous liquid component, inclusion complex]).
	Further regarding claims 1 and 19, and regarding claims 2 and 20, the weight ratio of S-isomer to cyclodextrin may vary from about 1:1 to about 1:15 (pg. 8, lines 15-17). The ratio of S-isomer to complexation enhancer is in the range of about 1:1 to about 1:20 by weight (pg. 14, lines 15-19 [Claims 1 and 19] [complex-forming compound in a concentration that is less than the clathrate component]).
	Regarding claim 5, in another embodiment, the pharmaceutical formulation is for 
	Regarding claim 14, as used herein, “a cyclodextrin” refers to the natural cyclodextrins, α-cyclodextrin, β-cyclodextrin, and ɣ-cyclodextrin, and their respective synthetic and semisynthetic derivatives (pg. 5, lines 30-32).

	It is noted that the claimed subject matter contains intended use limitations, non-limiting claim language, and claims which describe inherent properties of the claimed composition,  all of which do not limit the structure of the claimed composition. These claims are 5-9 and 21, in addition to some of the limitations of independent claims 1 and 19.
For example, claims 1 and 19 recite a beverage composition; also recite: “…composition that promotes cellular hydration…”; and also recite: “…wherein the composition promotes cellular hydration when the multicellular organism ingests it.”
The phrases as intended uses merely state the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations.  Also, the intended use terminology does not limit the structure of the claimed invention. Therefore, the phrases as intended uses do not limit the scope of the claimed subject matter. (See MPEP 2111.02 (I)(II).) The court has determined: “…(B) ‘wherein’ clauses;…, the court noted that a ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) (See MPEP 2111.04 (I).)
Claims 1 and 19 contain functional language that describes inherent properties of the claimed composition.
Claims 1 and 19 recite: “...; wherein an inclusion complex is formed with at least some of the clathrate component and at least some of the complex-forming compound;…”
This functional limitation appears to be an inherent characteristic of the claimed composition. That is, when the ingredients as recited (i.e., the carbohydrate clathrate component, the complex-forming compound, and the aqueous liquid component) are combined in the composition, an inclusion complex is inherently formed. (See MPEP 2114 (I).)
Claims 6, 7, 8 and 9 recite claim language that describes inherent characteristics of the multicellular organism which do not limit the scope of the composition as claimed.
Claim 6 recites: “…, wherein the multicellular organism is capable of intracellular water permeation,…”
Claim 7 recites: “…, wherein the multicellular organism contains aquaporins, and cellular hydration is caused by interaction of the composition with the aquaporins.”
Claims 8 and 9 are dependent upon claims 7 and 8, respectively.
That is, the characteristics or processes that are attributed to the multicellular organism do not limit the structure of the claimed invention. Alternatively, the claims Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).

	Nekkanti et al. does not show: 1) a carbohydrate clathrate composition, that is cyclodextrin, in a concentration of 0.01-5% w/w [Claims 1 and 19]; 2) the ratio of clathrate composition to complex-forming compound is in a range from about 5:1 to about 15:1 [Claims 2 and 20]; and 3) the composition causes cellular hydration [Claim 5].

	Zeller et al. addresses some of the limitations of claims 1 and 19.
	Zeller et al. shows a solid-gas clathrate gas delivery system, and more particularly, to the use of α-cyclodextrin-gas clathrates, as beverage compositions (pg. 1, para. [0002] [nexus to Nekkanti et al.] [orally-administered composition comprising cyclodextrin]). An aqueous solution was prepared by dissolving α-cyclodextrin in distilled water (pg. 5, para. [0043] [nexus to Nekkanti et al.] [an aqueous liquid component]). The solid-gas clathrates can be referred to as host-guest complexes. The gas molecules comprising the clathrate may be referred to as guest molecules, and the solid molecules comprising the clathrate may be referred to as the host molecules (pg. 1, para. [0010] [nexus to Nekkanti et al.] [complex-forming compound, inclusion complex]).


Alexander et al. and Vyas et al. provide motivation for expecting that a composition comprising a carbohydrate clathrate component and a complex-forming compound, as shown by Nekkanti et al., will promote and/or cause cellular hydration, by way of addressing the limitations of claim 5.
	Alexander et al. shows a systematic study of molecular recognition of amino acid derivatives in solid-state β-cyclodextrin (β-CD) complexes. Crystal structures of β-cyclodextrin/N-acetyl-L-phenylalanine were determined (pg. 5115, column 1, Abstract [nexus to Nekkanti et al.] [a cyclodextrin and an amino acid in an inclusion complex]).
	Regarding claim 5, the incorporation of numerous water of hydration molecules in the crystal structure lattice and their hydrogen bonding interactions with both the CD host and the pseudo peptide guests (i.e., the amino acid derivatives) were examined (pg. 5115, column 2, para. 1). One of the new water molecules is located deeply within the hydrophobic pocket of the inclusion complex (pg. 5119, column 2, lines 8-10).
	That is, the composition of cyclodextrin and a complex-forming compound, such as an amino acid, incorporates water molecules which could, in turn, be used to hydrate cells.


	That is, the composition of cyclodextrin and a complex-forming compound (e.g., a drug, an amino acid or a peptide (aka a “guest” molecule) and the water in which said drug, amino acid or peptide is solubilized) can deliver said guest (and/or the water in which it is solubilized) within the inclusion complex to cells, thereby hydrating the cells.
	
Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the composition, comprising a cyclodextrin, as a carbohydrate clathrate component, a complex-forming compound, and an aqueous component, as shown by Nekkanti et al., by including the cyclodextrin in the composition at a concentration of 0.01-5% w/w [Claims 1 and 19], as shown by Zeller et al., with a reasonable expectation of success, because Zeller et al. shows a 
One of ordinary skill in the art would have been motivated to have made that modification, because it would be obvious to one of ordinary skill in the art of composition manufacture to combine the ingredients or components in specific ratios or weight amounts so as to optimize said composition performance, depending on the specific application of the composition. In addition, if the amount of inclusion complex in the composition is critical to its performance as applied, then one would be motivated to determine the optimized amount of clathrate component and complex-forming compound so as to optimize the amount of inclusion complex formed.
It would have been further obvious to have used the composition to promote or cause cell hydration [Claim 5], with a reasonable expectation of success, because the combined references of Alexander et al. and Vyas et al. teach that complexes formed by the combination of a cyclodextrin and a complex-forming compound (amino acid derivatives, as taught by Alexander et al. [species election = amino acids]) absorb water for delivery to biological cells, in association or not with a guest or complex-forming compound (MPEP 2143 (I)(A,D,F,G)). In addition, Vyas et al. teaches that cyclodextrins (CDs) have hydrating properties. In addition, the composition comprises an aqueous 
One of ordinary skill in the art would have been motivated to have made that modification, because Vyas et al. teaches that CDs have hydrating properties, which can be utilized to assist in the delivery or release of guest or complex-forming compounds, depending on the specific application of the composition comprising the CD, complex-forming compound, and water. That is, the composition can be used to deliver drugs to cells, for example, and, therefore, it has therapeutic potential, which improves its value as a composition.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

 Claims 1, 3, 19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 8 of Patent No. US 10,610,524 B2.

The claimed subject matter of instant Application No. 16/841,631 is:  


The claimed subject matter of Patent No. 10,610,524 is:
A composition comprising: 1) a carbohydrate clathrate component (that includes cyclodextrin) in a concentration of 0.1-5% w/v; 2) a hydration-effecting agent selected from the group which includes an amino acid; 3) a complex-forming compound in a concentration of 5-8% w/v; 3) an aqueous liquid component. The composition is formed as a beverage. The hydration-effecting agent is also the complex-forming compound.

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the composition in Patent No. 10,610,524 exhibits minor species modifications that anticipate the composition described in instant Application No. 16/841,631.
It is noted that the intended use for both sets of claims is the same; i.e., to promote or increase hydration. Patent No. 10,610,524 recites a composition for increasing an activity of a biological cell system, wherein said increasing is increasing the hydration of one or more components of the cell system. In addition, both claim sets describe inherent properties of the composition, e.g., formation of an inclusion complex 
It is noted that, although the reference patent composition comprises an additional hydration-effecting agent, this agent can be an amino acid; and the complex-forming compound in the instant application can be an amino acid. Therefore, these two functionally-described ingredients are essentially the same. In addition, the reference patent composition describes an embodiment in which the hydration-effecting agent is also the complex-forming compound.
It is noted that although the instant application does not describe a specific amount of complex-forming compound, it does describe a relative amount of said compound. The reference patent is drawn to a concentration of clathrate component that overlaps with the complex-forming compound (i.e., at 5% w/v). The general concentration relationship between the complex-forming compound and clathrate component is taught in the instant application (i.e., compound < component). Therefore, it would simply be routine optimization to formulate a composition in which the concentration of the complex-forming compound is less than the concentration of the clathrate component, absent unexpected results. MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). 

Response to Arguments
	Applicant’s arguments, pp. 7-14, filed 22 December 2020, with respect to the 35 U.S.C. §112(b) rejections and the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered, but they are not persuasive.
	It is noted that Applicant filed a Declaration under 37 CFR 1.132 on 16 December 2020, authored by the inventor Dr. Lajos Szente.

	Applicant remarks (pp. 7-8), with regard to one of the 112(b) rejections, that “…it is commonly understood that ‘still’ means carbonated, as the bottom of p.12 of the Office Action.”
	However, in response to Applicant, the Examiner did not interpret the term ‘still’ to mean carbonated (see 112(b) above). The term ‘still’ absent any definitional guidance by Applicant is taken to mean ‘non-carbonated’, not ‘carbonated’. If Applicant can provide evidence wherein the term is commonly meant to mean ‘carbonated’, then claims 1 and 19 contain redundant terms, and one of them should be deleted.

	However, in response to Applicant, the hydration effect of a composition containing cyclodextrin is not unexpected or surprising, and is, in fact, an inherent property of the composition. For example, see Vyas et al. (cited in the 103 rejection in the Non-Final Office Action mailed 16 September 2020) and Mejri et al. ((2009) Spectrochim. Acta Part A 73: 6-10; provided here) which show that cyclodextrin has a hydrating effect, in that the compound is compatible with water and allows hydrogen bonding cohesive interactions. Such effect enhances the indirect solubility (of the guest molecule) in water (Mejri et al., pg. 9, column 1, para. 4). In addition, it is not 
	Applicant remarks (pp. 10-11), that the primary reference of Nekkanti et al. describes methods that cause improved chemical delivery of the S-isomer of DRF-1042 by improving solubility and dissolution characteristics. Nothing in Nekkanti et al. shows a motivation to use cyclodextrins in a beverage composition to promote cellular hydration.
However, in response to Applicant, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Nekkanti et al. shows the composition as claimed; i.e., as comprising a carbohydrate clathrate component, which is cyclodextrin, a complex-forming compound, as a guest molecule, and a liquid component, as different water-miscible solvents. It is understood that, given the well-known hydration and water/drug delivery properties of cyclodextrin (e.g., see Alexander et al. and Vyas et al. (cited in the 103 rejection in the Non-Final Office Action mailed 16 September 2020), and Mejri et al., supplied here), that the composition would inherently possess the ability to hydrate cells. On the other hand, Alexander et al. and Vyas et al. provide motivation for understanding that such a composition, after coming in contact with cells after ingestion by an organism, would be capable of hydrating said cells.
Applicant remarks (pp. 11-12) that the solid-gas clathrate component of the gasified food product in Zeller et al. does not show or suggest, as amended claims 1 and 19 recite, a liquid composition with the five elements described above in connection with Nekkanti et al. Nothing in Alexander et al., nor Vyas et al., alone or in combination with Nekkanti et al. and Zeller et al., show the liquid composition with the five features Applicant identified above in connection with its discussion of the Nekkanti et al. reference.
However, in response to Applicant, features (iv) and (v) describe the inherent properties of the composition that are described in features (i) thru (iii) (see Remarks, pg. 11). Zeller et al. also shows a composition with the features of (i) thru (iii) (see 103 rejection above). Alexander et al. and Vyas et al. (cited in the 103 rejection in the Non-Final Office Action mailed 16 September 2020) provide motivation for understanding (if 
Applicant remarks (pp. 12-13) that the Examiner's four-way combination of references does not meet the pertinent legal standard because they do not provide evidence that a PHOSITA would have a reasonable expectation of success or motivation to combine. The standards set out in Stepan and the other cases below are not met by the Examiner's obviousness rejection because there is a critical, missing motivation to combine the teachings of Nekkanti et al., Zeller et al., and the other two secondary references. In addition, the rejection fails to identify any actual reason why a skilled artisan would have combined the elements in the manner claimed." In re Van Os, 844 F.3d 1359, 1362 (Fed. Cir. 2017).
However, in response to Applicant, Applicant does not distinctly indicate how the prior art rejection does not meet these KSR criteria.

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651